DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on May 20 2022 is acknowledged.  The traversal is on the grounds “…submits that a search of the elected Group would be equally effective to the unelected Group. As such, Applicant submits that there is no serious search or examination burden if restriction were not required.” This is not found persuasive because applicant does not specifically indicate why the following two inventions are the same. A process and apparatus for its practice are two different invention and requires different limitations for the claims to be allowable. Furthermore, the inventions are classified in different classes so different search strategy is required. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sims et al. (US 2020/0066987 A1).
Regarding claim 1, Sims teaches in figures 1-6 and related text e.g. positioning a substrate (100; Fig.1: Para. 0053)  in a processing volume of a processing chamber (210; Fig.2A; Para.0070), the substrate comprising a patterned surface having a plurality of features (different than claimed invention; one feature; Fig.1; Para. 0053), wherein individual ones of the plurality of features are defined by one or more openings formed through a multi-layer stack (opening in the stack can be formed where two or more stacks are formed; Para. 0072), wherein at least one layer of the multi-layer stack comprises a chalcogen containing material (117; para. 0053); flowing pulses of a silicon precursor and a nitrogen precursor into the processing volume (pulses of siliane and Si and nitrogen into the process chamber 330 and 350; Fig.3; multiple number of cycles Para. 0083); igniting a plasma of the silicon precursor and the nitrogen precursor (pulsed plasma 330; Fig.3); and depositing a first silicon nitride layer onto the patterned surface of the substrate (depositing a barrier layer 230 and 250 on 100; Fig.2A; Para.0069).
Sims does not explicitly teach the substrate comprising a patterned surface having a plurality of features.
	However, Sims teaches the memory stack can be formed from two or more stacks (Para. 0072) and the space between each of the stacks (Para. 0072). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to show the substrate comprising a patterned surface having a plurality of features in the method of Sims since it is very well known to form mutli memory structure on a substrate.  
Regarding claim 2, Sims teaches in figures 1-6 and related text e.g. silicon precursor and the nitrogen precursor are introduced to the processing volume at the same duty cycle (Fig. 3).
Regarding claim 3, Sims teaches in figures 1-6 and related text e.g. the silicon precursor and the nitrogen precursor flow simultaneously (300; Fig.3).
Regarding claim 4, Sims wherein one of the silicon precursor and the nitrogen precursor has a greater duty cycle than the other of the silicon precursor and the nitrogen precursor (Nitrogen; Fig.3).
Regarding claim 5, Sims teaches in figures 1-6 and related text e.g. wherein each pulse cycle of pulses of the nitrogen precursor or the silicon precursor has a cycle time of 20 seconds or less and each on time of a cycle is 10 seconds or less (Para.0108).
Regarding claim 6, Sims teaches in figures 1-6 and related text e.g. wherein an RF power used to ignite the plasma of the silicon precursor and the nitrogen precursor is about 0.035 Watts per cm2 of substrate processing surface (W/cm2) or less (Para. 0145).
Regarding claim 7, Sims teaches in figures 1-6 and related text e.g. maintaining the substrate at a temperature below 280oC (Para.0014).
Regarding claim 8, Sims teaches in figures 1-6 and related text e.g. wherein the silicon precursor comprises silane (Fig.3), trisilylamine, neopentasilane, silanes halides, alkyl-am inosilanes, or a combination thereof.

Regarding claim 9, Sims teaches in figures 1-6 and related text e.g. wherein the nitrogen precursor comprises nitrogen gas (Fig.3), ammonia, hydrazine, or a combination thereof.
Regarding claims 10-12, Sims teaches in figures 1-6 and related text e.g., wherein the first silicon nitride layer is deposited to a thickness of about 30 A or less, and has a conformality of about 80% or more, further comprising depositing a second silicon nitride layer on the first silicon nitride layer during a plasma enhanced atomic layer deposition (PEALD) process, wherein the PEALD process comprises sequential cycles of exposing the substrate to a silicon precursor, exposing the substrate to a nitrogen precursor, and exposing the substrate to a plasma (Para. 0083).
Regarding claim 13, Sims teaches in figures 1-6 and related text e.g. wherein the second silicon nitride layer is deposited to a thickness of about 15 Å to about 30 Å, and has a percent conformality of more than 80 percent (Para. 0205).
Regarding claim 14, Sims teaches in figures 1-6 and related text e.g. wherein a method of processing a substrate, comprising: positioning a substrate (100; Fig.1: Para. 0053)  in a processing volume of a processing chamber (210; Fig.2A; Para.0070), the substrate comprising a patterned surface having a plurality of features (different than claimed invention; one feature; Fig.1; Para. 0053), wherein individual ones of the plurality of features are defined by one or more openings formed through a multi-layer stack (opening in the stack can be formed where two or more stacks are formed; Para. 0072), wherein at least one layer of the multi-layer stack comprises a chalcogen containing material (117; para. 0053); and wherein the substrate is maintained at a temperature below 280° C (Para. 0014); flowing pulses of a silicon precursor (silane; Fig.3; Para. 0083) and a nitrogen precursor (nitrogen; Fig.3; Para. 0082) into the processing volume (Para. 0070); igniting a plasma of the silicon precursor and the nitrogen precursor; depositing a first silicon nitride layer onto the patterned surface of the substrate (230; Depositing a first barrier layer; Fig.2C and 330; Fig.3C), wherein the first silicon nitride layer has a conformality of about 80 percent or more (Para. 0064); and depositing a second silicon nitride layer (350; Fig.3) on the first silicon nitride layer (330; Fig.3), comprising sequential cycles of exposing the substrate to a second silicon precursor and exposing the substrate to a second nitrogen precursor, igniting a plasma, and exposing the substrate to the plasma (plasma; Fig.3; Furthermore, the first layer can be formed by multiple deposition of silicon nitride;  a second layer can be formed up to 50 layers to form one uniform layer; Para. 0083).
Sims does not explicitly teach the substrate comprising a patterned surface having a plurality of features.
	However, Sims teaches the memory stack can be formed from two or more stacks (Para. 0072) and the space between each of the stacks (Para. 0072). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to show the substrate comprising a patterned surface having a plurality of features in the method of Sims since it is very well known to form multiple memory structure on a substrate.  
Regarding claim 15, Sims teaches in figures 1-6 and related text e.g. wherein purging the processing volume with a purge gas after exposing the substrate to the silicon precursor and after exposing the substrate to the nitrogen precursor, wherein the purge gas is an inert gas (350; Fig.3; Para.0150).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mounir S Amer/            Primary Examiner, Art Unit 2894